      Case: 1:18-cv-07400 Document #: 58 Filed: 07/17/20 Page 1 of 3 PageID #:414




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS


    GEORGE NELSON, on behalf of himself                )
    and all others similarly situated,                 )
                                                       ) Civil Action No.: 1:18-cv-07400
                  Plaintiff,                           ) Honorable Sara L. Ellis
                                                       )
          v.                                           )
                                                       )
                                                       )
    ROADRUNNER TRANSPORTATION                          )
    SYSTEMS, INC.,                                     )
                                                       )
                  Defendant.


               PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS ACTION

                                               SETTLEMENT

         Plaintiff, through his undersigned counsel, respectfully files this Motion for Final Approval

of Class Action Settlement, and moves the Court to enter the proposed Final Judgement:

         1.      finally certifying the Settlement Class1 pursuant to Federal Rules of Civil Procedure

23(a) and 23(b);

         2.      finally approving the Settlement of this action as fair, reasonable, and adequate

pursuant to Rule 23(e);

         3.      finally appointing Plaintiff as Settlement Class Representatives of the Settlement

Class;

         4.      finally appointing John A. Yanchunis of Morgan & Morgan Complex Litigation

Group and Shannon M. McNulty and Robert A. Clifford of Clifford Law Offices as “Class

Counsel” for the Settlement Class;


1
  Unless otherwise defined, capitalized terms have the same meaning attributed to them in the Settlement Agreement
(“SA”), previously filed at Doc. 44-6 and/or in the Memorandum filed in support of this motion.
    Case: 1:18-cv-07400 Document #: 58 Filed: 07/17/20 Page 2 of 3 PageID #:415




       5.      finally appointing Epiq Systems, Inc. to serve as the Settlement Administrator, and

Rodney Max as the Claims Referee;

       6.      finding that the Notice Program satisfied Rule 23 and due process; and

       7.      entering, in substantially similar form to Exhibit E of the Settlement Agreement

(Doc. 44-6), the proposed Final Judgment and dismissing this case.

       This Motion is based on the accompanying Memorandum of Law; the accompanying

Declaration of Cameron Azari on behalf of Epiq, the declaration of John Yanchunis filed in support

of this motion, and the Declarations of Class Counsel previously filed with the Court in connection

with Plaintiff’s Motion for Preliminary Approval, and all other records, pleadings and papers on

file in this matter. Pursuant to the terms of the Settlement Agreement, Defendant does not oppose

this Motion.

Dated: July 17, 2020                                 Respectfully submitted,

                                                  MORGAN & MORGAN
                                                  COMPLEX LITIGATION GROUP

                                                  /s/ John A. Yanchunis __________________
                                                  John A. Yanchunis (admitted pro hac vice)
                                                  201 North Franklin Street, 7th Floor
                                                  Tampa, Florida 33602
                                                  T: (813) 223-5505
                                                  F: (813) 222-2434
                                                  jyanchunis@forthepeople.com

                                                  CLIFFORD LAW OFFICES

                                                  /s/ Shannon M. McNulty, Esq.____________
                                                  Shannon M. McNulty, Esq.
                                                  Robert A. Clifford, Esq.
                                                  120 N. LaSalle Street, Suite 3100
                                                  Chicago, Illinois 60602
                                                  T: (312) 899-9090
                                                  F: (312) 251-1160
                                                  smm@cliffordlaw.com
                                                  rclifford@cliffordlaw.com
    Case: 1:18-cv-07400 Document #: 58 Filed: 07/17/20 Page 3 of 3 PageID #:416




                                                     Attorneys for Plaintiff and the Proposed Class




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 17, 2020, I electronically filed a true and correct copy

of the foregoing unopposed motion with the Clerk of the Court using the CM/ECF system, which

will send notification to all attorneys of record in this matter.



                                                        /s/ John A. Yanchunis __________________
                                                        John A. Yanchunis (admitted pro hac vice)
